

GUO WEICONFIDENTIALITY AND RIGHTS AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made by and between Shengkai Innovations, Inc.
(“Company”) and Guo Wei (“Wei”).
 
1.      Definitions.
 
a.           “Company” means the Company and any corporation or other business
enterprise directly or indirectly controlling, controlled by or under common
control with Shengkai Innovations, Inc., whether before or after the execution
of this Agreement.
 
b.           “Customer” means customers, clients, licensors, licensees, agents,
consultants, suppliers and contractors of the Company.
 
c.           “Confidential Information” means all information, whether or not
reduced to writing, possessed by the Company, or relating to the business of the
Company or its Customers, or any actual or demonstrably anticipated research and
development of the Company or its Customers, which is not generally known in the
trade, including, but not limited to, trade secrets, proprietary information,
know-how, formulae, recipes, methods, processes, mixtures, customer lists,
computer programs and software, and including Inventions (as hereinafter
defined), and information conceived, originated or developed by Wei during any
period of employment with the Company, whether alone or with others.
 
d.           “Inventions” means all discoveries, inventions, improvements,
innovations, ideas, concepts and other developments, including, but not limited
to, methods, recipes, processes, computer programs and software, relating to the
business of the Company, or any actual or demonstrably anticipated research or
development of the Company, made or conceived by Wei in whole or in part during
any period of employment with the Company, whether alone or with others, and
whether or not patentable or reduced to practice.
 
2.      Consideration.  This Agreement is entered in consideration of the
employment of Wei by the Company, who currently serves as of the date hereof as
a director of the Company.
 
3.      Confidentiality.  Wei agrees to maintain the confidentiality of all
Confidential Information, both during and subsequent to any periods of
employment with the Company, and Wei will not, without express written
authorization by the Company, directly or indirectly reveal or cause to be
revealed any such Confidential Information to any person other than to Company
employees who are authorized to receive such Confidential Information in order
to perform their duties for the Company, nor will Wei use any such Confidential
Information to the detriment of the Company or its Customers, or other than in
the course of Wei’s employment with the Company. For the avoidance of doubt, and
further to and not in limitation of the foregoing, the “recipe” to the unique
method for creating structural ceramic valves referred to in that certain
Preliminary Prospectus Supplement of the Company dated November 18, 2010, is
Confidential Information of the Company, and the Company owns all rights, title
and interest in and to this recipe, and any and all modifications, additions or
improvements in or related thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Return of Confidential Material.  In the event that Wei’s employment
with the Company is terminated for any reason whatsoever, Wei agrees promptly to
deliver to the Company all Confidential Information Wei possess, and Wei will
not take or keep any Confidential Information, whether in its original form or
as copies, upon and following the termination of Wei’s employment.
 
5.      Return of Documents.  All memoranda, notes, notebooks, reports,
drawings, photographs, plans, papers, recordings, tapes, computer discs or other
forms of records, made or compiled by, or made available to, the Wei during the
course of Wei’s employment, and any abstracts thereof, whether or not they
contain Confidential Information, are and shall be the property of the Company
and shall be immediately delivered by Wei to the Company at its request or upon
termination of Wei’s employment.
 
6.      Rights In and To Inventions.
 
a.           Wei hereby assigns and transfers to the Company without further
consideration Wei’s entire right, title and interest in and to all Inventions.
 
b.           Wei shall disclose any Invention promptly and fully in writing to
Wei’s immediate supervisor at the Company, with a copy to the President of the
Company, to enable the Company to determine whether the Invention is subject to
this Agreement, regardless of whether Wei believes the Invention belongs to
him.  To the extent that such an Invention may belong to the Wei, the Company
shall protect such disclosures to the same extent that it protects its own
similar proprietary information.  The Company, however, shall have no such
obligations to the extent such an Invention is owned by the Company.
 
c.           Wei will, at the Company’s request, promptly execute a written
assignment of title to the Company for any Invention required to be assigned by
this Agreement, and will preserve any such Invention as Confidential Information
of the Company.
 
d.           Wei shall, upon request by the Company, assist the Company or its
designee (at Company’s expense) in every reasonable way during and at any time
after Wei’s employment to patent and defend the Company’s or its designee’s
title to any Inventions in any and all countries, which patents shall be and
remain the sole and exclusive property of the Company or its nominee.
 
7.      Other Rights.
 
a.           It is understood and agreed that any photographs, illustrations,
writings, designs, software, code or other material eligible for copyright
protection, created by Wei during Wei’s employment by the Company, whether
created solely by Wei or with others, and whether created on or off the
Company’s premises, for the Company and/or submitted to the Company, shall be
works-made-for-hire within the meaning of the United States Copyright Act.  In
the event any such materials are determined not to be a work-made-for-hire, or
any other issue arises affecting the Company’s right and title in and to such
materials, Wei hereby transfers and assigns to the Company, without further
consideration, Wei’s entire right, title and interest in and to all such
materials.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Wei will, at the Company’s request, promptly execute a written
assignment of title to the Company for any such materials required to be
assigned by this Agreement, and will preserve any such materials as Confidential
Information of the Company.
 
c.           Wei acknowledges and agrees that the Company may modify, crop,
retouch, edit, revise or otherwise alter such materials, and that publication,
sale, distribution, and/or usage of any such material is at the Company’s sole
discretion.
 
8.      Wei’s Name and Likeness.  Wei acknowledges and agrees that the Company
may use Wei’s name and likeness in its publications, and in connection with the
business of Company, including but not limited to, the promotion, advertisement,
marketing and sale of Company’s products and services.
 
9.      Extension of Obligations and Agreement to Previous and Future
Employment.  Wei understands and agrees that the provisions of this Agreement
extend to all previous and future periods of Wei’s employment by the Company,
and this Agreement shall continue to be in full force and effect without
re-execution in the event Wei transfers between different employers within the
Company, whether or not there are periods between such transfers during which
the Wei is not employed by any employer within the Company.
 
10.    Trade Secrets and Confidential Information of Others.  Wei represents and
warrants that Wei’s performance of all the terms of this Agreement, and as an
employee of the Company, does not and shall not breach any agreement with any
other party, including but not limited to, agreements regarding non-competition
or to keep in confidence proprietary or confidential information of another
party, and that Wei shall not disclose to the Company, or induce the Company to
use, any proprietary or confidential information belonging to any other party
including but not limited to a previous employer.
 
11.    Non-limitation of Rights.  This Agreement shall not be construed to limit
in any way any “shop rights” or other common law or contractual right of the
Company by virtue of its relationship with the Wei.
 
12.    Modification.  This Agreement may only be modified or terminated by an
instrument in writing, signed by the Wei and the Company; provided, however,
that Company may from time to time publish and adopt supplementary policies with
respect to the subject matter of this Agreement, and Wei agrees that such
supplemental policies shall be binding upon Wei.
 
13.    Remedies.  Wei and Company acknowledge and stipulate that the covenants
and agreements contained in this Agreement are of a special nature, and that any
breach, violation or evasion by Wei of the terms of this Agreement will result
in immediate and irreparable injury and harm to the Company, and will cause
damage to the Company in amounts difficult to ascertain.  Accordingly, the
Company shall be entitled to the remedies of injunction and specific
performance, or either of such remedies, as well as to all other legal or
equitable remedies to which the Company may be entitled, including, without
limitation, termination of the employment of Wei.
 
 
 

--------------------------------------------------------------------------------

 
 
14.    Entire Agreement.  Wei hereby acknowledges receipt of a signed
counterpart of this Agreement, and acknowledges that it is Wei’s entire
Agreement with the Company with respect to the subject matter hereof, thereby
superseding any previous oral or written understanding or agreements with the
Company or any officer or representative of the Company.  Nothing in this
Agreement shall be deemed to be a contract of employment for a definite period
of time, or to limit the right of the Company to terminate the employment of the
Wei, with or without cause.
 
15.    Severability.  In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, such paragraph or
provisions shall be severed or otherwise modified as may best preserve the
intention of the parties hereto, and the Agreement as so modified shall remain
in full force and effect.
 
16.    Successors and Assigns.  This Agreement shall be binding upon Wei’s
heirs, executors, administrators and other legal representatives, and is for the
benefit of the Company, it successors and assigns.
 
17.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York without regard to its choice of law
provisions.
 
IN WITNESS WHEREOF, the parties hereby set their hands as of this 24thday of
November, 2010.
 

   
Shengkai Innovations, Inc
       
/s/ Guo Wei
 
By: 
/s/ Ming He
Guo Wei
     
Address:
 
 
Address:
 
No. 27, Wang Gang Road,
Jin Nan (Shuang Gang) Economic and
Technology Development Area,
Tianjin, People’s Republic of China 300350

 
 
 

--------------------------------------------------------------------------------

 